Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4,  8, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al. (U.S. 2013/0217850 A1), hereinafter Tanaka.
Regarding claim 1, Tanaka teaches a resin composition (Example 5, Table 1) comprising: a resin A (A1-4; Table 1 and [0184]) that comprises a sulfonic-acid-group-containing structural unit (vinylsulfonic acid; [0184]) in an amount exceeding 5 mol % with respect to total structural units included in the resin A (6 mol%; [0184]), the resin A having a content of a fluorine atom of 30 mass% or less with respect to a total mass of the resin A (0 mol%; [0184]); a resin C (A2-3; Table 1 and [0214]) that comprises a fluorine atom in a larger content per unit mass than the content of a fluorine atom per unit mass in the resin A (A2-3 contains fluorine, thus its fluorine content then the 0% fluorine content of resin A; [0214]); and a solvent (solvent B; Table 1), wherein a content of the resin A (A1-4; Table 1) in the resin composition (20 parts by mass; Table 1, see [0158]) is lower than a content of the resin C (A2-3; Table 1) in the resin composition (65 parts by mass; Table 1, see [0158]) in terms of mass.
Regarding claim 4, Tanaka further teaches that an amount of a fluorine atom in the resin A (A1-4; Table 1 and [0184]) with respect to a total mass of the resin A is 0 mass% ([0184]), and the amount of a fluorine atom in the resin C (A2-3; Table 1 and [0214] with respect to a total mass of the resin C exceeds 40 mass% (40.4 mass%; see calculations below).
Regarding claim 8, Tanaka further teaches that the resin A (A1-4; Table 1 and [0184]) does not contain a fluorine atom ([0184]).
Regarding claim 16, Tanaka further teaches that the sulfonic-acid-group-containing structural unit (vinylsulfonic acid; [0184]) in resin A (A1-4; Table 1 and [0184]) is represented by Formula (1) of the instant claim, wherein Ra is a hydrogen atom, and Rb is a single bond (vinylsulfonic acid; [0184]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6, 10, 12, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (U.S. 2013/0217850 A1), hereinafter Tanaka as applied to claims 1, 4,  8, and 16 above.
Regarding claim 6, Tanaka does not teach that the composition (Example 5, Table 1) further comprises a resin B. However, the invention of Tanaka is not limited to the example compositions (such as Example 5) ([0158]). Furthermore, Tanaka does teach that "The polymer component [A] may include a polymer other than the polymer (A2) [resin C] as the additional polymer. Examples of such a polymer include a polymer (A3) [analogous to resin B] that has a fluorine atom content that is lower than that of the polymer (A2) [resin C], but is higher than that of the polymer (A1) [resin A]. Examples of the polymer (A3) include a copolymer that includes an alkali-soluble group (e.g., structural unit (II-1-1)) and the structural unit (IV) [sulfonic-acid-group-containing structural unit]." [0111] Tanaka further teaches that the content of the structural unit (IV) in the polymer component [A] (which would include the polymer (A3)) is preferably 0.5 to 5 mol% ([0096]). "When the content of the structural unit (IV) is 0.1 mol % or more, blob defects can be sufficiently suppressed since the amount of loss of the resist layer does not decrease to a large extent. When the content of the structural unit (IV) is 10 mol % or less, the resist layer exhibits etching resistance since the amount of loss of the resist layer does not increase to a large extent." [0096]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the  Example 5 of Tanaka to further include polymer (A3) (Resin B) having a fluorine atom content lower than that of resin C, and comprising a structural unit (IV) [sulfonic-acid-group-containing structural unit] in a content of 0.5 to 5 mol%. Such a modified composition would be within the limitations of the disclosed invention of Tanaka, and the use of said structural unit IV content would maintain blob-defect suppression  and etching resistance.
	Regarding claim 10, Tanaka does teach that the resin C (A2-3; Table 1 and [0214]) does contain  a sulfonic-acid-group-containing structural unit (vinylsulfonic acid; [0214]). However, the invention of Tanaka is not limited to the example compositions (such as Example 5) ([0158]). Furthermore, vinylsulfonic acid, in its capacity as a structural unit (IV), is not required (see [0109]) or even explicitly preferred (unlike units (II) and (III); see [0065]) in polymer A2 or polymer component [A] as a whole; rather it is taught merely as an optional additive alongside other structural units such as unit (III) ([0109] and [0065]). While the inclusion of structural unit (IV) in polymer component [A] as a whole is taught to have benefits [0096], Tanaka does not teach or suggest that the absence of a structural unit (IV) from the polymer A2 is prohibited, outside the definition of the invention of Tanaka, or would cause the composition of Tanaka to be non-functional.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have removed the vinylsulfonic acid from the polymer A2-3 of Example 5 composition of Tanaka, or replaced said structural unit with one of another variety, such as structural unit (III). While the inclusion of a structural unit (IV) is taught to have benefits, one of ordinary skill in the art would expect this modified composition to be similarly functional (that is, without critical loss in function).
	Regarding claim 12, Tanaka does not teach that the resin A (A1-4; Table 1 and [0184]) further comprises a carboxyl-group-containing structural unit. However, the invention of Tanaka is not limited to the example compositions (such as Example 5, containing A1-4) ([0158]). Furthermore, Tanaka teaches that "polymer component [A]" (of which A1-4 is an example) "preferably further includes a structural unit (III) that includes a carboxyl group." "When the structural unit (III) is included in the polymer (A1), the solubility in a developer is further improved, and blob defects and the like can be further suppressed." [0020] 	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Resin A1-4 of Example 5 of Tanaka to further include a structural unit (III) that includes a carboxyl group. Such a modified composition would still be within the limitations of the invention of the disclosed invention of Tanaka, and would result in improved solubility and blob-defect suppression.
Regarding claim 14, Tanaka does not teach that a receding contact angle of a film formed from the resin composition, with respect to water, is 80° or more; rather that said angle is 77.2° (Table 2, Example 5). However, the invention of Tanaka is not limited to the example compositions (such as Example 5) ([0158]). Furthermore, Tanaka does teach that the receding contact angle can be improved through control of the content of the polymer A2 content, and that an increased contact can reduce the number of defects.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified (through control of the content of the polymer A2) the example 5 composition of Tanaka to have a contact angle of 80 degrees or more, rather than 77.2 degrees, so as to further reduce the number of defects.
Regarding claim 18, Tanaka further teaches that the sulfonic-acid-group-containing structural unit (vinylsulfonic acid; [0184]) in resin A (A1-4; Table 1 and [0184]) is represented by Formula (1) of the instant claim, wherein Ra is a hydrogen atom, and Rb is a single bond (vinylsulfonic acid; [0184]).

Allowable Subject Matter
Claims 2, 3, 5, 7, 9, 11, 13, 15, 17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Tanaka does not teach that a content of the resin A in a total mass of resin solid components of the resin composition is 0.1 mass% or more and less than 5 mass%. The example of Tanaka referenced above (example 5) has a polymer A1-4 (analogous to resin A) solid components composition of 20 mass%. Examples 10 and 11 of the instant application (see pages 94 and 95 of the applicant’s specification) have similar composition values to this prior reference, 15 mass% and 10 mass% respectively, and are shown to have increased amounts of water mark defects compared to examples with resin A composition values within the claimed range (0.1 to 5). This difference supports the criticality of the claimed range over the prior art reference of Tanaka. Additionally, neither the other examples (which range from 20 to 90 mass% of resin A, Table 1), nor the relevant general range limitation disclosed by the specification of Tanaka (5 to 95 mass%, [0105]) teach or suggest a resin A composition value of less than 5 mass%. Furthermore, a reason is not known in the art which would make obvious the modification of the resin composition of Tanaka to have a resin A composition in the claimed range of 0.1 mass% or more and less than 5 mass%.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E Brown whose telephone number is (571)270-3631. The examiner can normally be reached Monday-Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas E Brown/Examiner, Art Unit 1737    			/DUANE SMITH/                                                        Supervisory Patent Examiner, Art Unit 1737